                             Case 20-01344-RAM       Doc 5        Filed 09/02/20   Page 1 of 3




               ORDERED in the Southern District of Florida on September 2, 2020.




                         UNITED STATES BANKRUPTCYRobert
                                                  COURT A. Mark, Judge
                          SOUTHERN DISTRICT OF FLORIDA
                                                 United States Bankruptcy Court
_____________________________________________________________________________
                                  MIAMI DIVISION

      In re:

      CARMEN M. TAMAYO,                                                Case No. 20-15625-RAM

                Debtor.
                                                      /               Chapter 7
      SBC-Ops, LLC, Chapter 7 Creditor,

                Plaintiff,
      v.                                                              Adv. Pro. No. 20-01344-RAM

      CARMEN M. TAMAYO,

                Defendant.
                                                          /

                       AGREED FINAL JUDGMENT OF NON-DISCHARGEABILITY

               This    AGREED       FINAL    JUDGMENT                OF   NON-DISCHARGEABILITY            (the

     “Judgment”) is based upon agreements of the parties, effective as of entry hereof, by and between Debtor,

     Carmen M. Tamayo           (“TAMAYO” or “Debtor”) and SBC-Ops (the “Creditor” or “SBC”, and

     collectively with the Debtor, the “Parties”).

               On May 22, 2020, the DEBTOR filed a Chapter 7 bankruptcy case (Case no. 20-15625-RAM) in

     the Southern District of Florida (Miami Division).



                                                              1
                   Case 20-01344-RAM           Doc 5       Filed 09/02/20   Page 2 of 3




       WHEREAS, on or about August 29, 2020, Creditor filed an adversary proceeding under 11 U.S.C.

§523(a)(2)(B), (a)(4), and (a)(6), (Case no. 20-01344-RAM) against the DEBTOR.

       Rather than proceed with litigation concerning the Adversary Proceeding, the Parties engaged in

good faith, arms’ length negotiations to resolve the foregoing in its entirety.

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, ORDERED AND

ADJUDGED THAT JUDGMENT be entered as follows:

       1.      TAMAYO consents to the jurisdiction of this Court to enter a final judgment of non-

dischargeability against him in this proceeding with respect to the Complaint (“Complaint”) filed in the

Adversary case number 20-01344-RAM and the Claims in the Complaint, to the extent that same seeks

the non-dischargeability of the Claims.

       2.      An Agreed Final Judgment of Non-Dischargeability is hereby entered in favor of SBC,

1450 NW 87TH AVE., Suite 210, Doral, FL 33172, in the amount of thirty thousand dollars ($30,000.00)

(the “Judgment Debt”) which shall bear interest from the date of the judgment at the statutory rate per

annum, for which sum let execution issue forthwith.

       3.      The Judgment Debt is hereby adjudicated to be non-dischargeable pursuant to Bankruptcy

Code, 11 U.S.C. §523(a)(2)(B), (a)(4), and (a)(6), and based upon the facts alleged in the Complaint.

       4.      The Bankruptcy Court shall have exclusive jurisdiction over any action to enforce this

Judgment, or any provision thereof.

       5.      Creditor and Debtor have entered into a Settlement Agreement and Release which indicates

re-payment terms by the Debtor to the Creditor of the Judgment Debt. Creditor agrees to withhold

execution of the Agreed Final Judgment of Non-Dischargability so long as the Debtor complies under the

Settlement Agreement and Release.




                                                       2
                   Case 20-01344-RAM         Doc 5       Filed 09/02/20   Page 3 of 3




       6.      The undersigned represent that the respective parties have obtained the advice of counsel

and are consenting and agreeing to all of the terms of this Judgment freely and voluntarily.

       7.      The Clerk of Court shall enter this Judgment promptly on the docket of the Court.



AGREED AND CONSENTED TO:

/s/ Carmen M. Tamayo
Carmen M. Tamayo, Defendant Debtor



AGREED AND CONSENTED TO FORM
AND SUBSTANCE:


/s/ Kristina Gonzalez                                        /s/ Jennifer C. Pratt
KRISTINA GONZALEZ, ESQ.                                      JENNIFER C. PRATT, ESQ.
Kingcade, Garcia, & McMaken, P.A                             PraDa Law
1370 Coral Way                                               1450 NW 87th Ave., Suite 210
Miami, Florida 33145                                         Doral, FL 33172
KGP@miamibankruptcy.com                                      jcpratt@prada.law




                                                     3
